In an action to recover a down payment for the purchase of shares of a cooperative apartment building, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (LeVine, J.), dated May 26, 1989, which granted the defendant’s motion to dismiss the complaint and denied her cross motion for summary judgment.
Ordered that the order and judgment is affirmed, with costs.
Under the terms of the subscription agreement entered into by the plaintiff and her late husband, both parties became jointly and severally liable for the purchase of the subject apartment. As the death of a joint obligor cannot void the obligation (General Obligations Law § 15-106), we find that the Supreme Court properly dismissed the complaint for failure to state a cause of action. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.